Citation Nr: 0528447	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  99-01 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and B.J., observer


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from December 1948 to 
January 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In that determination, the RO 
denied the appellant's application to reopen a previously 
denied claim of entitlement to service connection for a back 
disorder.  The appellant disagreed and this appeal ensued.  

In November 2002, the appellant testified at a hearing before 
the undersigned Veterans Law Judge designated by the Chairman 
of the Board to conduct that hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).  A transcript of the hearing is of 
record.  In a February 2003 decision, the Board held that new 
and material evidence had been submitted to reopen the 
previously denied claim.  In September 2003, the Board 
remanded the reopened claim for further evidentiary 
development.  


FINDING OF FACT

The appellant has a current back injury that is not related 
to his in-service November 1950 back injury or to incisions 
or surgeries for pilonidal cysts.  


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

Before addressing the claims directly, the Board must address 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. § 5100 et seq. (West 2002); see 
38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The law 
addresses the notification and assistance requirements of VA 
in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the Court held that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id. at 
115.  

In VCAA letters dated in March 2001 and February 2004, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

VCAA-compliant notice was not provided to the appellant prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim was 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Law and Regulations

The appellant claims service connection for a back disorder.  
Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2004).  A veteran who has 90 
days or more of wartime service may be entitled to 
presumptive service connection of a chronic disease - 
including arthritis - that becomes manifest to a degree of 10 
percent or more within one year from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 
38 C.F.R. § 3.307 (2004).  

It generally requires medical evidence of a current 
disability; evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West , 
12 Vet. App. 247, 253 (1999); Cohen v. Brown, 10 Vet. App. 
128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995) 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Layno 
v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Alternatively, the nexus between 
service and the current disability can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
38 C.F.R. § 3.303(b) (2004); Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit , 5 Vet. App. at 93.  

Analysis

The appellant has a current back disorder that he claims is 
related to an in-service jeep accident on November 30, 1950.  
The initial element of the service-connection claim requires 
competent medical evidence of a current back disorder.  
Although the claims file includes medical evidence prior to 
August 1981, none refers to any complaint or finding of a 
back disorder.  Thereafter, the record contains medical 
evidence of a back disorder described in various ways.  
Private clinical records in August 1981 indicated there was 
low back pain for the previous two days.  Private hospital 
records in January 1982 indicated that x-rays did not reveal 
any pathology explaining the appellant's continuing back 
pain.  Also noted in this document was acute gastritis.  The 
appellant noted he had hurt his back playing softball the 
previous summer (1981) and continued to have pain through the 
areas of the kidneys and low back.  Private clinical records 
in August 1985 revealed complaints of severe back pain, part 
of other symptoms of heart pounding and cold and clammy skin.  
Private clinical records in January 1990 noted the appellant 
complained of low back pain for the previous two days.  A 
private x-ray of the lumbar spine in January 1990 was normal.  
Private clinical records in March 1992 indicated the 
appellant complained of low back pain starting two days 
earlier.  An x-ray of the lumbar spine was normal.  The 
hospital discharge summary diagnosed acute back strain.  

Private hospital records in October 1996 indicated the 
appellant had low back pain after digging for potatoes two 
weeks earlier.  An x-ray showed some probable paraspinal 
muscle spasm and minimal osteophytes at the L3-L4 interspace 
anteriorly.  The hospital discharge summary noted a past 
medical history of shrapnel in the low back-spinal area, 
which was removed surgically in 1959.  Since then, he 
reported occasional episodes of back problems.  VA clinical 
records in April 1997 revealed the appellant's complaints of 
back problems for many years, including surgery soon after 
discharge from service.  VA clinical records in May 1997 
indicated the degenerative changes had a history back to the 
1950s.  VA clinical records in July 1997 noted the appellant 
complained of back symptoms since his service in Korea.  
Private clinical records in November 1997 identified chronic 
back pain.  

VA x-ray in October 1998 showed degenerative changes of the 
lumbar spine.  Clinical records revealed low back pain 
secondary to degenerative joint and disc disease, which had a 
history of 40 years duration.  VA clinical records in 
November and December 1998 showed continuing low back pain.  
VA clinical records in April 1999 revealed degenerative disc 
disease; an MRI that month showed annular bulges at L2-3, L3-
4, L4-5, and L5-S1 without significant spinal stenosis.  VA 
clinical records in January 2000 indicated the appellant 
reported a history of a back injury in service where he was 
pinned against a jeep by a rolling truck.  Private clinical 
records in December 2001 revealed sciatica, and an x-ray 
showed an impression of osteoarthritic changes at the L5-S1 
level.  

Finally, VA examination in October 2004 indicated that x-rays 
in March 2003 revealed degenerative disc disease and disc 
space narrowing at L5 and S1, that an MRI in April 2003 
showed posterior disc protrusions at L4-L5 and L5-S1 with 
moderate bilateral foraminal stenosis at L5-S1 and slight 
bilateral foraminal stenosis at L4-L5.  The examiner reported 
that these findings correlated well with the physical 
findings, which were consistent with a bilateral L5 
radiculopathy and a right S1 radiculopathy.  This evidence - 
prepared from 1981 through 2004 - satisfies the initial 
element of a service-connection claim.  

The second element of a service-connection claim requires lay 
or medical evidence of an in-service disease or injury.  The 
service medical records were partially destroyed, probably in 
a fire at the National Personnel Records Center (NPRC) in 
1973.  The records that are available, bearing scorch marks 
as a sign of the fire, including what is likely the entrance 
examination (noting that the appellant was 17 years old) 
reveal no specific complaints or findings regarding a back 
disorder.  Service clinical records in June 1949 indicated 
that the appellant was sent to a surgical clinic for a 
sebaceous cyst on his neck.  What is likely the separation 
examination (because it noted that the appellant had a total 
of three years in the service) revealed no specific 
complaints or findings regarding a back disorder.  

At the November 2002 hearing, it was determined that the 
appellant was a combat veteran and engaged in combat with the 
enemy, given the fact that the appellant's unit received a 
Meritorious Unit Commendation, the Presidential Unit 
Citation, and a Distinguished Unit Citation, as well as the 
appellant's credible testimony as to the circumstances of his 
service.  Thus, his testimony was credible with regards to 
the specific incident of a back injury in service.  

Because the evidence shows a current back disorder and 
credible evidence of an in-service back injury, the key 
question in this case is whether the claims file includes 
competent medical evidence of a nexus between the current 
disorder (first shown in the 1980s) and the in-service 
injury.  When the Board previously reviewed the claims file, 
the medical evidence on this point included a May 1999 
statement, wherein a private physician remarked he had known 
the appellant since 1974 as his primary care physician.  The 
physician noted that for the previous 25 years the appellant 
had told him of an injury on November 30, 1950, in Korea near 
the Chinese border, when as a jeep messenger he was involved 
in an accident.  He continued that the appellant said he was 
treated in the field with surgical debridement and drainage, 
and two weeks later returned to his unit.  The appellant also 
told the physician that he had been treated at a private 
hospital in 1958 in Baltimore for perirectal abscess related 
to his war wounds.  Also of record were private hospital 
records in March 2001 that included an assessment of chronic 
back problems, with a question posed as to whether this was 
due to a pilonidal cyst or to debridement of a wound.  In an 
October 2001 statement, a private physician indicated that 
the appellant had suffered from low back conditions due to an 
injury when he served in Korea.  

This evidence ostensibly reviews the appellant's history of 
the in-service injury, which is appropriate for satisfying 
the requirement that there be lay or medical evidence of an 
in-service injury.  For this third element of a service-
connection claim, this evidence is insufficient, for it is 
based on the appellant's declaration of his medical history 
to a medical professional.  The recitation of this history by 
the medical professional, without enhancement, renders these 
documents of limited probative weight when presented in the 
context of the key question in this case.  See LeShore v. 
Brown, 8 Vet. App. 406, 410 (1995) (recitation by a medical 
professional of a claimant's history is of limited probative 
weight).  

In its September 2003 remand, the Board sought a VA 
examination to address whether the back disorder was causally 
related to a prior back injury in service, or whether the 
current back disorder was caused by prior incision and 
drainage surgeries for pilonidal cysts.  The records show 
that the appellant underwent such surgeries in 1960.  From 
the resulting VA examination in October 2004, the VA examiner 
opined that the earlier x-rays did not show degenerative 
changes of the lumbar spine, and that the current 
degenerative changes were consistent with age-related 
changes.  The examiner noted he could not document that these 
findings were related to any wartime injuries, which would 
require a general surgeon's opinion as to whether his 
recurrent perirectal abscesses were related to his original 
wartime injuries.  But, these perirectal abscesses and the 
scar resulting from them would not give him the lumbar 
radiculopathy symptoms he suffered from.  This opinion was 
based on review of the entire claims file and the questions 
posed by the Board's September 2003 remand.  

The examiner's comments are the only medical opinion as to 
whether there is a connection between the current back 
disorder and either the in-service injury or the later 
surgeries.  Because the opinion is adverse to the claim, it 
fails to satisfy the third element of the claim.  In light of 
the evidence and based on this analysis, it is the 
determination of the Board that the preponderance of the 
evidence is against service connection for a back disorder.  


	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a back disorder is denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


